COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Lashawn Edward Meane v. The State of Texas

Appellate case number:     01-16-00291-CR

Trial court case number: 1464891

Trial court:               183rd District Court of Harris County

        This case was abated and remanded to the trial court for the trial court to enter written
findings of fact and conclusions of law related to appellant’s suppression motion in the trial court.
The district clerk has filed a supplemental clerk’s record containing the trial court’s findings of
fact and conclusions of law. Accordingly, we REINSTATE this case on the Court’s active docket.
       Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.7.
        Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of appellant’s
brief. See TEX. R. APP. P. 38.7.
       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                    Acting individually


Date: October 25, 2016